NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHOLINE FERNANDEZ; RONALD                     No.    19-56378
FERNANDEZ,
                                                D.C. No.
                Plaintiffs-Appellees,           5:19-cv-00877-MWF-SHK

 v.
                                                MEMORANDUM*
BRIDGECREST CREDIT COMPANY,
LLC.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                      Argued and Submitted February 5, 2021
                               Pasadena, California

Before: GOULD, OWENS, and VANDYKE, Circuit Judges.

      Defendant-Appellant Bridgecrest Credit Company, LLC, appeals from the

district court’s order denying its motion to compel arbitration pursuant to California

law and the Federal Arbitration Act (FAA). We have jurisdiction under 9 U.S.C.

§ 16. Reviewing de novo, O’Connor v. Uber Techs., Inc., 904 F.3d 1087, 1093 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Cir. 2018), we reverse and remand.

1.    Bridgecrest argues that Plaintiffs-Appellees Antholine and Ronald Fernandez

seek private injunctive relief, rendering inapplicable a California law that arbitration

agreements are void and unenforceable when they waive the contracting parties’

statutory right to pursue public injunctive relief in any forum. See McGill v.

Citibank, N.A., 393 P.3d 85, 93–94 (Cal. 2017).

      We agree with Bridgecrest. The Fernandezes seek an injunction preventing

Bridgecrest from “transferring vehicles repossessed or surrendered in California to

Las Vegas, Nevada for auction sale, unless Bridgecrest undertakes the expense of

redelivering vehicles back to California for those customers who reinstate their

contracts or redeem their vehicles.” This proposed injunction cannot constitute

public injunctive relief because it only stands to benefit customers whose vehicle

purchase contracts are assigned to Bridgecrest, “i.e., by definition [it] will only

benefit a ‘group of individuals similarly situated to the plaintiff[s].’” Hodges v.

Comcast Cable Commc’ns, LLC, 21 F.4th 535, 549 (9th Cir. 2021) (quoting McGill,

393 P.3d at 90). The district court erred in concluding otherwise and we reverse

denial of the motion to compel arbitration.1 See id.

2.    Bridgecrest alternatively contends that the FAA preempts the McGill rule.


1
 We hold that the district court properly ruled that the other injunctions proposed
by the Fernandezes constitute requests for private injunctive relief because they
would directly benefit the Fernandezes and other similarly situated persons.

                                           2
But we have held to the contrary. See id. at 539, 543–44 (citing, inter alia, Stolt-

Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 685 (2010); Blair v. Rent-A-

Ctr., 928 F.3d 819, 829 (9th Cir. 2019)) (“[A] request for public injunctive relief [as

defined by McGill] does not interfere with the bilateral nature of a typical consumer

arbitration.” (cleaned up)).      We reject Bridgecrest’s request for a panel

recommendation for en banc rehearing because the issue of whether the FAA

preempts the McGill rule is settled. See id.

3.    Bridgecrest finally seeks reversal on the basis that the district court improperly

concluded that the Fernandezes’ request for injunctive relief triggered a “poison pill”

provision in the parties’ arbitration agreement. In Bridgecrest’s opinion, the district

court should not have applied the poison pill provision to invalidate the entire

arbitration agreement. We need not address this issue because the Fernandezes are

not seeking public injunctive relief.

4.    We remand this case with instructions that the district court grant

Bridgecrest’s motion to compel arbitration of the Fernandezes’ claims. See AT&T

Mobility, LLC v. Concepcion, 563 U.S. 333, 344 (2011) (“The principal purpose of

the FAA is to ensure that private arbitration agreements are enforced according to

their terms.” (cleaned up)); Hodges, 21 F.4th at 549.

      REVERSED AND REMANDED, WITH INSTRUCTIONS.




                                          3